Name: Commission Decision of 18 December 2006 on a temporary experiment with regard to increasing the maximum weight of a lot of certain fodder plant seeds under Council Directive 66/401/EEC (notified under document number C(2006) 6572) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  European Union law;  means of agricultural production;  technology and technical regulations;  marketing
 Date Published: 2007-08-24; 2007-02-06

 6.2.2007 EN Official Journal of the European Union L 32/161 COMMISSION DECISION of 18 December 2006 on a temporary experiment with regard to increasing the maximum weight of a lot of certain fodder plant seeds under Council Directive 66/401/EEC (notified under document number C(2006) 6572) (Text with EEA relevance) (2007/66/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1) and in particular Article 13a thereof, Whereas: (1) Directive 66/401/EEC provides for the maximum weight of a lot to avoid heterogeneity in seed lots in the context of seed testing. (2) Changes in seed production and marketing practices, in particular the increased size of the seed crops and the methods of transporting seed including bulk shipment, suggest that an increase in the maximum prescribed lot weight for seed of grasses may be desirable. (3) By Commission Decision 2002/454/EC (2) a temporary experiment with regard to increasing the maximum weight of a lot of certain fodder plant seeds under Directive 66/401/EEC was organised which was to end on 1 June 2003. However no seed companies participated because that Decision required a heterogeneity test to be carried out on every seed lot produced under the experiment involving large additional costs. (4) Current international practice, namely the ISTA (International Seed Testing Association)/ISF (International Seed Federation) Technical Protocol, approved by the ISTA Executive Committee on 10 February 2006, and adopted by the Council of the OECD (Organisation for Economic Cooperation and Development) on 24 May 2006 permit procedures whereby the maximum weight of a lot may be increased for grasses. (5) To test in practice the conditions under which production plants are able to produce sufficiently homogeneous large seed lots, a temporary experiment should be organised increasing the maximum weight of a lot of grasses. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and propagating material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. By way of derogation from Article 7(2) of Directive 66/401/EEC and Annex III to that Directive, for Member States participating in the temporary experiment and for seed of the species listed in column 1 of Annex III to that Directive under the heading GRAMINEAE the maximum weight of a lot shall be 25 tonnes. 2. For Member States participating in the temporary experiment, the conditions set out in the Annex to this Decision shall apply in addition to the conditions provided for in Directive 66/401/EEC. 3. Member States participating in the experiment shall inform the Commission accordingly. They may terminate their participation at any time by informing the Commission accordingly. Article 2 Member States shall for each year, by 31 March of the following year, present to the Commission and the other Member States a report on the results of the experiment. Article 3 The temporary experiment shall start on 1 January 2007 and end on 30 June 2012. Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18). (2) OJ L 155, 14.6.2002, p. 57. ANNEX Conditions referred to in Article 1: a) When derogating from the maximum size of gramineae seed lots, the ISTA/ISF Experiment on Herbage Seed Lot Size (1), as adopted by the Council of the OECD on 24 May 2006, shall be followed; b) seed producers shall be officially licensed by the Certification Authority; c) the official label prescribed under Directive 66/401/EEC shall bear the number of this Decision after the words EC rules and standards; d) samples supplied for Community comparative trials by a Member State participating in the temporary experiment shall derive from seed lots officially certified under the terms of the experiment; and e) the Certification Authority shall monitor the experiment, and carry out, where appropriate, checks of up to 5 % of the heterogeneity tests. (1) http://www.seedtest.org/en/content -1  1039.html)